Citation Nr: 1819390	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-14 060	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO.  A hearing was held before the undersigned in June 2017.  A transcript of this has been associated with the claims file.  


FINDINGS OF FACT

1.  In December 2002, the RO denied reopening the Veteran's service connection claim for an acquired psychiatric disability on the basis that there was no new and material evidence; the Veteran did not appeal that determination.

2.  The evidence added to the record subsequent to the December 2002 rating decision is cumulative and redundant of the evidence previously considered. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in a final rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.

In this case, the Board observes that it first denied the claim for an acquired psychiatric disability on the merits in August 1977.  See Board Decision, 1-6 (Aug. 23, 1977).  The Board denied the petition to reopen the claim in November 1987 because new and material evidence had not been submitted.  See Board Decision, 13 (Nov. 27, 1987).  Thereafter, the Veteran made a number of attempts to reopen his claim, which were denied by the RO.  Notably, the RO last denied his petition to reopen the claim in December 2002.  Since the Veteran did not file a timely notice of disagreement or submit additional evidence, the decision became final.  See 38 U.S.C. § 7105 (2012).  

In these collective denials, VA has considered the various diagnoses of acquired psychiatric disabilities, the Veteran's reports of serving in a combat zone (to include hitting his head, accompanying a sniper, firing his weapon, witnessing people die, blowing up a church, etc.), submitted lay statements of others who served alongside the Veteran, submitted lay statements indicating the severity of his current condition, and submitted treatment records indicating the severity of his current condition. 
  
Following the Veteran's most recent petition to reopen the claim in April 2010, the Board observes that his submitted evidence was cumulative and redundant of that described above.  It shows the Veteran's belief of a relationship between the claimed disability and service, but this has been his contention since the initial claim.  The evidence also shows on-going psychiatric illness, but not medically associated with active service.  Therefore, the Board must find that new and material evidence has not been submitted; consequently, the petition to reopen the previously denied claim must be denied.  See 38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

The petition to reopen the service connection claim for an acquired psychiatric disability is denied. 



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


